DETAILED ACTION
Claims 1-17, 19-20, and 32 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-17, 19-20, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 19-20 are rejected to because of the following informalities:  
“one of which” is ambiguous as to the metes and bounds of the limitation.  In particular, is one of which referring to one of the plurality of control targets or something else?  Appropriate correction is required.
“each control target” is ambiguous as to the metes and bounds of the limitation.  In particular, is each control target each control target of the plurality of control targets or different control targets?  Appropriate correction is required.
“the control target” is ambiguous as to the metes and bounds of the limitation.  In particular, is the control target the one which is to be a target of a control plan in an operation or some other control target?  Appropriate correction is required.
“in advance” is ambiguous as to the metes and bounds of the limitation.  Figure 7 of the present application shows an example of storage of control target information, paragraph 0022 of the present application describes the control target acquisition unit 11 acquiring control target information, and paragraph 0040 of the present application describes the control target information storage unit 17 having a function of storing control target information and providing the stored control target information in response to a request by the control target acquisition unit 11.  However, it is unclear what and how the control target information is stored in advance.  In particular,  is the control target information stored in advance to the extraction by the control target extracting unit, is the control target information stored in advance to the process execution as a whole (i.e., predetermined control target information), or something else?  Appropriate correction is required.

Claims 2-17 and 32 depend, directly or indirectly, from independent claim 1 and are rejected based on the same reasons and rationale as the base claim.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2004/0107133 (Pantaleo) describes a capacity planning method using production rate information related to the amount 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851.  The examiner can normally be reached on Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Christopher E. Everett/Primary Examiner, Art Unit 2116